; spe U.S.BISTRICT C
UNITED STATES DISTRICT COURT eneies ISTIC e wh
EASTERN DISTRICT OF WISCONSIN FILED

 

ZOTTNOY -5 PF u: Ob
UNITED STATES OF AMERICA,

STE mci va RIES
Plaintiff, 19 -GR*1 8 9

 

v. Case No. 19-CR-— |
ROBERT J. KAPISHKOWIT, {18 U.S.C. §§ 2243(a) and 1153(a)]
Defendant. Green Bay Division
INDICTMENT

 

THE GRAND JURY CHARGES THAT:

On or about June 11, 2018, in the State and Eastern District of Wisconsin, and within the
exterior boundaries of the Menominee Indian Reservation,

ROBERT J. KAPISHKOWIT,

being a Native American Indian, did knowingly engage in a sexual act, to wit, contact between
the penis and the vulva, with another person, Minor Female A, who had attained the age of 12
years but had not attained the age of 16 years, and was at least four years younger than the
defendant.

In violation of Title 18, United States Code, Sections 2243(a) and 1153(a).

A_TRUE BILL:

   
   

FOREPERSON
Dated: /f- 5-7/9

 

  
     

MATTHEW B. KRUEGER
United States Attorney

Case 1:19-cr-00189-WCG Filed 11/05/19 Page 1of1 Document 1
